Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 1 of 15 PageID #: 270




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 KALEASY TECH LLC,                            )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       Civil Action No. 19-2167-CFC-SRF
                                              )
 SLACK TECHNOLOGIES, INC.,                    )
                                              )
                Defendant.                    )

                             REPORT AND RECOMMENDATION

 I.     INTRODUCTION

        Presently before the court is defendant Slack Technologies, Inc.’s (“Defendant”) renewed

 motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss plaintiff Kaleasy Tech

 LLC’s (“Plaintiff”) action for patent infringement. 1 (D.I. 16) For the following reasons, I

 recommend that the court GRANT the pending motion to dismiss with prejudice.

 II.    BACKGROUND

        Plaintiff filed this suit on November 20, 2019, alleging infringement of at least claims 1

 and 3 of U.S. Patent No. 7,899,479 (“the ’479 patent”). (D.I. 1 at ¶ 15-17) The ’479 patent,

 entitled “Method, System and Apparatuses For Sharing Presence Information,” issued on March

 1, 2011 and expired on April 8, 2019 due to non-payment of the maintenance fees under 37

 C.F.R. § 1.362. 2 (D.I. 14 at ¶ 10; D.I. 18, Exs. A & B)


 1
   The briefing and related filings associated with the pending motion are found at D.I. 17, D.I.
 18, D.I. 19, D.I. 21, and D.I. 23.
 2
   Defendant asks the court to take judicial notice of the Application Data and the Transaction
 History for the ’479 patent, which show that the ’479 patent expired on April 8, 2019. (D.I. 19;
 D.I. 18 at Exs. A &B) Plaintiff does not object to the court’s consideration of these documents
 on a motion to dismiss, nor does Plaintiff challenge Defendant’s assertion that the ’479 patent
 expired on April 8, 2019. (D.I. 21) Federal Rule of Evidence 201(b) provides that a court may
 take judicial notice of “a fact that is not subject to reasonable dispute because it ... can be
 accurately and readily determined from sources whose accuracy cannot reasonably be
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 2 of 15 PageID #: 271




        The ’479 patent is directed to a method, system, and apparatuses for sharing presence

 information. (’479 patent, Abstract) Independent claim 1 of the ’479 patent recites:

        1. A method for sharing presence information, comprising:

                acquiring, by one of a group server, a presence server and a presence
             information management apparatus connected to the group server and the
             presence server, group presence information comprising basic group
             information and presence information of at least one group member in a
             group provided by the group server; wherein the basic group information is
             from the group server and comprises a group attribute, a group member list
             and a group member attribute, the presence information of at last one group
             member is from the presence server; and

                sending, by the one of the group server, the presence server and the
             presence information management apparatus, the group presence information
             to a group member.

 (’479 patent, col. 15:64-16:11) Claim 3 of the ’479 patent recites the method of claim 1,

 “wherein the process of acquiring group presence information comprises: acquiring presence

 information of a group member if the presence information of a group member changes.” (’479

 patent, col. 16:16-19)

        Defendant moved to dismiss the complaint on January 27, 2020, and Plaintiff responded

 by filing its first amended complaint on February 14, 2020. (D.I. 14) In the first amended

 complaint, Plaintiff alleges that Defendant commercializes methods that perform all the steps

 recited in at least claims 1 and 3 of the ’479 patent by offering its “Slack Software” and other

 products enabling a method of sharing and storing presence information. (Id. at ¶¶ 22-34)

 Defendant filed the instant motion to dismiss the first amended complaint on February 26, 2020,


 questioned.”). Fed. R. Evid. 201(b); see Werner v. Werner, 267 F.3d 288, 295 (3d Cir. 2001)
 (“A court may take judicial notice of an adjudicative fact if that fact is not subject to reasonable
 dispute.”). The court may properly take notice of the Application Data and Transaction History
 for the ’479 patent, which are publicly available on the United States Patent and Trademark
 Office’s Public Patent Application Information Retrieval (“Public PAIR”) database.
                                                  2
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 3 of 15 PageID #: 272




 alleging that the claims of the ’479 patent are directed to unpatentable subject matter pursuant to

 35 U.S.C. § 101. (D.I. 16; D.I. 17)

 III.   LEGAL STANDARDS

        A. Failure to State a Claim

        Defendant moves to dismiss the pending action pursuant to Rule 12(b)(6), which permits

 a party to seek dismissal of a complaint for failure to state a claim upon which relief can be

 granted. Fed. R. Civ. P. 12(b)(6). According to Defendant, Plaintiff’s amended complaint fails

 to state a claim because the asserted claims of the ’479 patent are ineligible for patent protection

 under 35 U.S.C. § 101. Patent eligibility under 35 U.S.C. § 101 is a threshold test. Bilski v.

 Kappos, 561 U.S. 593, 602 (2010). Therefore, “patent eligibility can be determined at the Rule

 12(b)(6) stage . . . when there are no factual allegations that, taken as true, prevent resolving the

 eligibility question as a matter of law.” Aatrix Software, Inc. v. Green Shades Software, Inc.,

 882 F.3d 1121, 1125 (Fed. Cir. 2018).

        When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all

 factual allegations in the complaint and view them in the light most favorable to the plaintiff.

 Umland v. PLANCO Fin. Servs. Inc., 542 F.3d 59, 64 (3d Cir. 2008) (citing Buck v. Hampton

 Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006)). Dismissal under Rule 12(b)(6) is only

 appropriate if the complaint does not contain “sufficient factual matter, accepted as true, to ‘state

 a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). However, “a court need not ‘accept as true

 allegations that contradict matters properly subject to judicial notice or by exhibit,’ such as the

 claims and the patent specification.” Secured Mail Solutions LLC v. Universal Wilde, Inc., 873
                                                3
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 4 of 15 PageID #: 273




 F.3d 905, 913 (Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927,

 931 (Fed. Cir. 2014)).

        B. Patent-Eligible Subject Matter

        Section 101 of the Patent Act provides that patentable subject matter extends to four

 broad categories: “Whoever invents or discovers any new and useful process, machine,

 manufacture, or composition of matter, or any new and useful improvement thereof, may obtain

 a patent therefor, subject to the conditions and requirements of this title.” 35 U.S.C. § 101. The

 Supreme Court recognizes three exceptions to the subject matter eligibility requirements of

 § 101: laws of nature, physical phenomena, and abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank

 Int’l, 573 U.S. 208, 217 (2014). The purpose of these exceptions is to protect the “basic tools of

 scientific and technological work,” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566

 U.S. 66, 86 (2012), which are “part of the storehouse of knowledge of all men . . . free to all men

 and reserved exclusively to none.” Bilski, 561 U.S. at 602 (internal quotation marks and citations

 omitted).

        The Supreme Court articulated a two-step “framework for distinguishing patents that

 claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible

 applications of those concepts.” Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. At

 step one, the court must determine whether the claims are directed to one of the three patent-

 ineligible concepts. Alice, 573 U.S. at 217. If the claims are not directed to a patent-ineligible

 concept, “the claims satisfy § 101 and [the court] need not proceed to the second step.” Core

 Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018). If the

 claims are directed to a patent-ineligible concept, the court must proceed to the second step by

 identifying an “‘inventive concept’—i.e., an element or combination of elements that is
                                                 4
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 5 of 15 PageID #: 274




 ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon

 the [ineligible concept] itself.’” Alice, 573 U.S. at 217-18 (quoting Mayo, 566 U.S. at 72-73).

        At step one, “the claims are considered in their entirety to ascertain whether their

 character as a whole is directed to excluded subject matter.” Internet Patents Corp. v. Active

 Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v.

 DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (“The ‘abstract idea’ step of the inquiry

 calls upon us to look at the ‘focus of the claimed advance over the prior art’ to determine if the

 claim’s ‘character as a whole’ is directed to excluded subject matter.”). However, “courts must

 be careful to avoid oversimplifying the claims by looking at them generally and failing to

 account for the specific requirements of the claims.” McRO, Inc. v. Bandai Namco Games Am.

 Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (internal quotation marks omitted). “At step one,

 therefore, it is not enough to merely identify a patent-ineligible concept underlying the claim;

 [courts] must determine whether that patent-ineligible concept is what the claim is ‘directed to.’”

 Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).

        At step two, the court must “look to both the claim as a whole and the individual claim

 elements” to determine whether they “amount[ ] to significantly more than a patent upon the

 ineligible concept itself.” McRO, 837 F.3d at 1312. “Simply appending conventional steps,

 specified at a high level of generality, [is] not enough to supply an inventive concept.” Alice,

 573 U.S. at 222 (internal quotation marks omitted). Instead, the claim elements must “involve

 more than performance of ‘well-understood, routine, [and] conventional activities previously

 known to the industry.’” Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (citation

 and internal quotation marks omitted); see also Mayo, 566 U.S. at 73. “The inventive concept

 inquiry requires more than recognizing that each claim element, by itself, was known in the art. .
                                                 5
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 6 of 15 PageID #: 275




 . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of

 known, conventional pieces.” BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827

 F.3d 1341, 1350 (Fed. Cir. 2016).

 IV.    DISCUSSION

        A.      Patent Eligibility Under 35 U.S.C. § 101

        Defendant identifies claim 1 of the ’479 patent as representative, and Plaintiff does not

 dispute Defendant’s characterization of claim 1 as representative. (D.I. 17 at 5; D.I. 21 at 7)

 Thus, the court will treat claim 1 of the ’479 patent as representative. See Berkheimer, 881 F.3d

 at 1365 (“Courts may treat a claim as representative . . . if the patentee does not present any

 meaningful argument for the distinctive significance of any claim limitations not found in the

 representative claim or if the parties agree to treat a claim as representative.”).

                1.      Alice step one

        In support of the motion to dismiss, Defendant contends that the ’479 patent is directed to

 the abstract idea of “sharing information, such as availability, about a group of individuals,” and

 the claims offer no concrete improvement to computer technology. (D.I. 17 at 9-11) Describing

 the asserted claims as a method of organizing human activity, Defendant compares claim 1 of the

 ’479 patent to an “in-out” magnet board showing a doctor’s availability. (Id. at 10) Defendant

 argues that Plaintiff does not identify any non-generic computer components or claim limitations

 explaining how to carry out the steps of “acquiring” and “sending” data. (D.I. 23 at 1)

        In response, Plaintiff alleges that the ’479 patent is not directed to the abstract idea of

 “sharing information,” but instead claims a specific method of sharing presence information by

 using one of a group server, a presence server, and a presence information management

 apparatus to obtain the group and presence information and send the information to a member of
                                                 6
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 7 of 15 PageID #: 276




 the group. (D.I. 21 at 7) In this regard, Plaintiff contends that the asserted claims of the ’479

 patent claim a new device to perform a role previously managed through multiple, separate prior

 art servers, thereby increasing the efficiency and reducing authorization restrictions required by

 the prior art systems. (Id. at 7-9)

        Representative claim 1 of the ’479 patent is directed to the abstract idea of sharing

 information about a group of individuals. See Intellectual Ventures I LLC v. Symantec Corp.,

 838 F.3d 1307, 1313-14 (Fed. Cir. 2016) (concluding that claims directed to a method of

 receiving e-mail content, characterizing the content of the e-mails, and communicating the

 characterization via e-mail filters was abstract). The preamble to claim 1 of the ’479 patent is

 broadly worded as a “method for sharing presence information[.]” (’479 patent, col. 15:64-65);

 see Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir.

 2017) (noting that it was not error for the district court to cite “to the preamble in its review of

 whether the claims are directed to an abstract idea” where the court’s inquiry was “centered on

 determining the ‘focus’ of the claims”). The balance of representative claim 1 is also focused on

 sharing presence information, as the claim describes how this presence information is shared by

 acquiring group presence information and sending that information to a group member via “one

 of a group server, a presence server and a presence information management apparatus

 connected to the group server and the presence server.” (’479 patent, cols. 15:64-16:11)

        According to Plaintiff, the claimed group server, presence server, and presence

 information management apparatus function to consolidate multiple actions previously

 performed by the prior art systems into “a single system, with a single device.” 3 (D.I. 21 at 9-10)


 3
  Plaintiff argues that Defendant oversimplifies the claim language, contending that Defendant
 ignores the claimed “subscription module” and “presence information transmission module.”
                                                  7
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 8 of 15 PageID #: 277




 But the focus of the claim itself is not on the specific capabilities of the group server, the

 presence server, or the presence information management apparatus. Instead, the claim is drawn

 to the idea of sharing group presence information, which amounts to an abstract idea. See

 Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315 (Fed. Cir. 2019) (citing Elec. Power Grp.,

 LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016); In re TLI Commc’ns LLC Patent

 Litig., 823 F.3d 607, 610-12 (Fed. Cir. 2016)). The specification reiterates that “[e]mbodiments

 of the present invention provide a method for sharing presence information . . . which enable

 group members to share presence information conveniently.” (’479 patent, col. 2:7-10) The

 specification describes the components of the associated server apparatuses without identifying

 how they function to reduce the number of steps required for sharing group presence

 information, supporting Defendant’s position that these components are not the focus of the

 invention. (Id., col. 2:23-58) Defendant’s articulation of the abstract idea therefore accurately

 captures the focus of the claimed invention. See Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161,

 1168 (Fed. Cir. 2019); see also Elec. Power, 830 F.3d at 1353.

        Claim 1 of the ’479 patent does not recite a specific improvement to technology that

 would otherwise remove it from the realm of abstract ideas. Associating the claimed method


 (D.I. 21 at 8) But Plaintiff alleges that it is only “asserting claims 1 and 3 of the ’479 patent,”
 which do not contain the subscription module and presence information transmission module
 limitations. (D.I. 21 at 3; ’479 patent, cols. 18:64-20:12) The focus of the patent eligibility
 inquiry under Section 101 is on the language of the asserted claims. See Alice, 573 U.S. at 218
 (“We must first determine whether the claims at issue are directed to a patent-ineligible
 concept.” (emphasis added)); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149
 (Fed. Cir. 2016) (“The § 101 inquiry must focus on the language of the Asserted Claims
 themselves.” (emphasis added)); see also Intellectual Ventures I LLC v. Erie Indem. Co., 850
 F.3d 1315, 1327-28 (Fed. Cir. 2017) (concluding that claims were abstract where not all claims
 were limited to specific XML tags for searching a database using an index). Moreover, neither
 the patent specification nor Plaintiff’s answering brief explains how these modules amount to a
 specific improvement to technology.
                                                     8
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 9 of 15 PageID #: 278




 with tangible computer components does not render the claims patent eligible where, as here,

 those components are generic computer servers. See TLI, 823 F.3d at 612-13 (concluding that

 the focus of the claims was not on an improved server where “the server is described simply in

 terms of performing generic computer functions such as storing, receiving, and extracting data,”

 using “vague terms without any meaningful limitations.”); OIP Techs., Inc. v. Amazon.com, Inc.,

 788 F.3d 1359, 1364 (Fed. Cir. 2015) (explaining that a claim implemented on a computer does

 not “elevate[ ] an otherwise ineligible claim into a patent-eligible improvement.”). The

 specification confirms that these generic components were known in the prior art, and nothing in

 the claims or the specification restricts the use of these generic components to a particular

 configuration or unconventional use. (’479 patent, cols. 1:51-2:3; 2:26-51; 4:46-58)

        Nor does claim 1 specify how the claimed apparatuses are rendered capable of

 streamlining functions that previously required more than one device. Both representative claim

 1 and the specification of the ’479 patent describe the functions of the group server, the presence

 server, and the presence information management apparatus to include sending information and

 receiving information, which are standard functions of a generic computer server. (’479 patent,

 cols. 2:26-58; 15:64-16:11) As in Intellectual Ventures I LLC v. Erie Indemnity Co., the focus of

 claim 1 of the ’479 patent is not on how the group server, the presence server, and the presence

 information management apparatus actually function to alter the sharing of presence information

 in a way that improves the technology of the server components. 850 F.3d 1315, 1328 (Fed. Cir.

 2017) (concluding that XML-specific tags in the index did not amount to an improvement to the

 technology where the claims called for the XML tags without further detail). To the contrary,

 representative claim 1 does not offer any technical insight as to how the claimed server

 components perform the claimed steps of acquiring and receiving group presence information.
                                               9
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 10 of 15 PageID #: 279




  (’479 patent, cols. 15:64-16:11) Such standard functions performed by generic computer

  components “do[ ] not sufficiently describe how to achieve [the claimed] results in a non-abstract

  way.” Two-Way Media, 874 F.3d at 1337.

          The specification of the ’479 patent explains that the group server and the presence server

  operated independent of each other in prior art systems, resulting in a “lengthy and inconvenient”

  process “for sharing presence information in the group.” (’479 patent, cols. 1:51-2:3) The

  specification further explains that the claimed invention represents an advantage over the prior

  art because “the members in one group are enabled to share the presence information of each

  other conveniently.” (Id., cols. 2:59-3:2) But reliance on generic server components to perform

  tasks more efficiently does not render the claims patent eligible. See OIP Techs., 788 F.3d at

  1363 (concluding that “relying on a computer to perform routine tasks more quickly or more

  accurately is insufficient to render a claim patent eligible,” where the “key distinguishing feature

  of the claims is the ability to automate or otherwise make more efficient traditional price-

  optimization methods.”); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363,

  1370 (Fed. Cir. 2015) (“[O]ur precedent is clear that merely adding computer functionality to

  increase the speed or efficiency of the process does not confer patent eligibility on an otherwise

  abstract idea.”).

          A comparison of claim 1 of the ’479 patent to claims found to be abstract by the Federal

  Circuit supports the court’s recommendation. The claimed method of acquiring and sending

  group presence information via one of a selection of generic server components is comparable to

  a line of Federal Circuit cases holding that “claims reciting the collection, transfer, and

  publishing of data are directed to an abstract idea.” Cellspin, 927 F.3d at 1315 (citing Elec.

  Power, 830 F.3d at 1353; TLI, 823 F.3d at 610-12); see also Intellectual Ventures I LLC v. Erie
                                               10
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 11 of 15 PageID #: 280




  Indemnity Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017) (concluding that the invention was drawn

  to the abstract idea of “creating an index and using that index to search for and retrieve data,”

  which encompassed “longstanding conduct that existed well before the advent of computers and

  the Internet.”). Similarly, claims directed to data processing steps, implemented with generic

  computer technology, are routinely found ineligible. See Content Extraction & Transmission

  LLC v. Wells Fargo Bank, Nat’l. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (concluding that

  claims which were drawn to the abstract idea of collecting, recognizing, and storing data recited

  well-known concepts capable of being performed by humans); TDE Petroleum Data Sols., Inc. v.

  AKM Enters., Inc., 657 F. App’x 991, 993 (Fed. Cir. 2016) (concluding that claims directed to

  collecting information and analyzing it using operations performed by a general-purpose

  computer were abstract).

                 2.      Alice step two

         At step two, the court must ask if the claim’s elements, either considered individually or

  taken together, recite an “inventive concept” that amounts to significantly more than the abstract

  idea itself. Alice, 573 U.S. at 217 (internal quotation marks and citation omitted). And in doing

  so, the court must be mindful that if the only alleged inventive concept in the claims involves the

  application of the abstract idea using “conventional and well-understood techniques[,]” then the

  claim has not been transformed into a patent-eligible application of an abstract idea. Cellspin,

  927 F.3d at 1316 (internal citation and quotation marks omitted).

         Defendant contends that the asserted claims of the ’479 patent lack an inventive concept

  because they require known, generic computer components functioning in a routine and

  conventional manner. (D.I. 17 at 15) Defendant emphasizes the fact that the three server


                                                   11
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 12 of 15 PageID #: 281




  components identified in the ’479 patent can be used interchangeably to perform routine

  functions without specific programming or configuration. (Id. at 16-17)

         In response, Plaintiff contends that the asserted claims provide an inventive concept when

  the claim elements are viewed as an ordered combination because they identify a particular

  arrangement of elements that improves the efficiency and speed of the underlying processes of

  sharing group information. (D.I. 21 at 10-11) According to Plaintiff, the question of whether the

  claimed invention was well-understood, routine, or conventional is a question of fact to be

  resolved at a later time. (Id. at 11-12)

         Representative claim 1 of the ’479 patent does not contain an inventive concept. As

  previously discussed at § IV.A.1, supra, the claimed group server and presence server were

  known in the prior art. (’479 patent, cols. 1:51-2:3) The ’479 patent describes the group server,

  the presence server, and the presence information management apparatus in purely functional

  terms, such as “acquiring” and “sending,” without identifying any technical improvements to the

  server components. (Id., cols. 2:23-51) Absent specific, claimed changes to the structure or

  function of the server components, these elements amount to generic computer components

  which cannot provide an inventive concept at step two of the Alice inquiry. Intellectual Ventures

  I LLC v. Erie Indem. Co., 711 F. App’x 1012, 1018-19 (Fed. Cir. 2017).

         Furthermore, the limitations of representative claim 1 do not reflect a particular “ordered

  combination” that would render the claim inventive. See Cellspin, 927 F.3d at 1316. In fact,

  both the claim language and the written description indicate that each of the presence server, the

  group server, and the presence information management apparatus are interchangeable and can

  be used to perform the same functions. (’479 patent, cols. 4:46-58; 15:64-16:11) (explaining that

  the group server, the presence server, and the group presence information management apparatus
                                                   12
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 13 of 15 PageID #: 282




  are each capable of sending the group presence information). No specific order of steps

  applicable to each of the claimed server components is outlined in representative claim 1 to

  describe how the desired result is achieved. (Id., cols. 15:64-16:11) Moreover, the specification

  expressly contemplates persons of ordinary skill in the art will “change or modify the present

  invention,” and “any modification, equivalent replacement or improvement . . . shall fall into the

  protection scope of the present invention.” (Id., col. 15:54-62) The interchangeability of the

  server components, and the ability of a person of ordinary skill in the art to modify the invention

  without exceeding the scope of the claims, demonstrate that the group server, program server,

  and presence information management apparatus lack a specific, inventive configuration.

         In this regard, claim 1 of the ’479 patent is distinguishable from the claims at issue in

  BASCOM Global Internet Services., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir.

  2016). In BASCOM, the Federal Circuit concluded that the asserted claims required a specific,

  unconventional arrangement of otherwise conventional features that altered and improved the

  function of the claimed filtering process. Id. In contrast, claim 1 of the ’479 patent does not

  require a particular arrangement or ordered set of steps to be performed by the group server, the

  presence server, or the presence information management apparatus. (’479 patent, cols. 15:64-

  16:11) The arrangement set forth at Figure 4 of the ’479 patent represents a single embodiment

  that is significantly narrower than the language of claim 1. (Id., Fig. 4) Moreover, the Federal

  Circuit in BASCOM determined that the claims were “more than a drafting effort designed to

  monopolize the abstract idea.” BASCOM, 827 F.3d at 1350. In contrast, the ’479 patent openly

  permits persons of ordinary skill in the art to modify the claimed features while simultaneously

  asserting patent protection over any such changes that are made.


                                                  13
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 14 of 15 PageID #: 283




         B.      Notice of Infringement Under 35 U.S.C. § 287

         In its opening brief, Defendant alleged that the instant litigation should be dismissed

  under 35 U.S.C. § 287 because Plaintiff failed to provide adequate notice of infringement prior to

  the expiration of the ’479 patent. (D.I. 17 at 19) Defendant subsequently dropped its Section

  287(a) notice challenge in its reply brief based on Plaintiff’s representation that it is only

  asserting method claims 1 and 3 of the ’479 patent. (D.I. 23 at 10) Defendant seeks to reserve

  its right to pursue its Section 287(a) challenge should Plaintiff subsequently assert apparatus

  claims or other claims in the ’479 patent. (Id.)

         Because the court recommends granting Defendant’s motion to dismiss under Section

  101, and because Defendant has indicated it does not intend to pursue its notice argument under

  Section 287 as it pertains to claims 1 and 3 of the ’479 patent, the court need not reach the

  parties’ arguments on this point.

  V.     CONCLUSION

         For the foregoing reasons, I recommend that the court GRANT with prejudice 4

  Defendant’s motion to dismiss pursuant to Rule 12(b)(6). (D.I. 16)

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

  Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

  within fourteen (14) days after being served with a copy of this Report and Recommendation.

  Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

  pages each. The failure of a party to object to legal conclusions may result in the loss of the right

  to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

  4
    The record reflects that Plaintiff has amended its complaint once in response to a similar,
  previous challenge by Defendant (D.I. 8; D.I. 14), and Plaintiff has not requested leave to amend
  in its answering brief to the instant motion to dismiss (D.I. 21).
                                                    14
Case 1:19-cv-02167-CFC-SRF Document 24 Filed 07/23/20 Page 15 of 15 PageID #: 284




  (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

         The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

  Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

  http://www.ded.uscourts.gov.




  Dated: July 23, 2020                         _________________________________________
                                               Sherry R. Fallon
                                               UNITED STATES MAGISTRATE JUDGE




                                                  15
